The third ground relied upon to secure a rehearing is as follows:
"Third. That the judgment of this court in this cause is in direct conflict with the judgment of the court in the case ofPrice v. State, in which the opinion of the court was rendered by Presiding Judge Furman on the 11th day of November, 1908, in which opinion the court declares that a man can scarcely be supposed within 90 seconds from the fall of his victim to have deliberated with himself and formed a premeditated design to effect death, and in the case at bar the appellant had been acquitted of the charge of killing the father of the deceased, a *Page 658 
few seconds before the homicide charged in this cause, and that the appellant was defending himself against the assault of the deceased in this case, and therefore by that finding must have found that he had not effected a premeditated design to kill, prior to the killing of P.W. Cassidy, for which the appellant was acquitted, and the record being clear that there was not to exceed 30 seconds intervening between the killing of P.W. Cassidy and Finis Cassiday, the deceased, for whose killing the appellant was found guilty in the lower court, this court, by the judgment in this cause, found that the appellant might have been guilty of murder in the first degree, with but one-third of the time to deliberate that was held in the case of Price v. State, was not sufficient time to effect a premeditated design to commit murder, if the person had been warranted in taking life."
The Price Case, ante, p. ___, 98 P. 447, did not involve the issue as to the sufficiency of time in which the defendant could form a premeditated design to kill the deceased. No such question was presented to or passed upon in that case; the issue was as to whether certain declarations, not of the defendant, but made by the deceased, were admissible in evidence as a part of the res gestae. The record in the Price Case discloses that the statements offered in evidence were made within one minute after the fatal shot was fired, and while deceased was lying where he had been shot down, and was unable to get up, with the blood flowing from his wound, and while he was suffering from the shock of the wound.
Under these conditions this court did hold that the statements then made by the deceased were spontaneous declarations, and as such were properly admitted in evidence on behalf of the prosecution. In support of this holding, quotations were made from a number of authorities showing the extent to which the courts had gone in admitting declarations as a part of the res gestae. Among others, the case of Mitchem v. State,11 Ga. 615, was cited. The language upon which counsel for the defendant relies will be found in this quotation. An examination of this quotation will show that it does not sustain the contention of *Page 659 
counsel for defendant. It was dealing alone with the admission of evidence as res gestae.
The opinion quoted from places special emphasis upon the distressed and agitated appearance and manner of the witness, as the basis upon which his testimony was admitted. The rules of law for the admission of evidence and those governing the jury in the consideration of evidence are not always the same, but, even if they were, the quotation in the Price Case would not be authority in this case, for the grounds underlying the rule there do not appear in the record of this case.
Just as the spokes of a wheel point to the hub, so the evidence in this case points to deliberate action on the part of the defendant in taking the life of the deceased. It is doubtless true that the defendant was angry, but there is no evidence in the record which indicates that he was laboring under such excitement as would reduce the killing from murder to manslaughter. If there had been such evidence in the record, then it would have been the duty of the court, under the other facts in evidence, to have instructed the jury upon the questions of cooling time. But we fail to find such evidence in the record. The trial court, therefore, did not err in refusing to submit this issue to the jury.
To discuss in detail the other grounds relied upon for a rehearing would be but to reiterate what has been said in the original opinion. Counsel for the defendant are to be commended for the zeal with which they have represented their client. They have raised every question which ingenuity could suggest, and have sustained their propositions with signal ability.
We have gone carefully over the entire case, and have failed to find any ground upon which we would be justified in changing our original opinion. The motion for a rehearing is therefore denied. *Page 660